19 F.3d 7
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.IN RE:  Peter VAN DAAM, Peter VAN DAAM, Appellant,v.Daniel ITO, ET AL., Appellees.
No. 93-1099.
United States Court of Appeals,First Circuit.
February 28, 1994

Appeal from the United States District Court for the District of Massachusetts
Peter Van Daam on brief pro se.
D.Mass.
AFFIRMED.
Before Torruella, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
We have reviewed appellant's brief and the record on appeal.  We affirm the district court's order of December 21, 1992, essentially for the reasons stated in the court's memorandum of that date.


2
Affirmed.